United States Court of Appeals
                     For the First Circuit


No. 02-1010

NORMA I MAYSONET ROBLES; ANGEL RAMON MARTINEZ DOMINGUEZ; CARMEN
M. ROBLES COLLAZO; LYDIA HERNANDEZ DE LEON; CAMILO GINEZ PEREZ;
JESUS OCASIO DE LA ROSA; for themselves and on BEHALF OF A CLASS
                OF SIMILARLY SITUATED INDIVIDUALS

                     Plaintiffs, Appellants,

                               v.

  ANTONIO J. CABRERO, as Trustee for Urban Renewal and Housing
                    Corporation, Puerto Rico.

                      Defendants, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on March 14, 2003 is
amended as follows:

     On page 18, line 11, replace “incorporated” with
“unincorporated”.